 

EXHIBIT 10.9(v)

 

April 1, 2002

 

Dear:

 

The Board of Directors (the “Board”) of Georgia-Pacific Corporation (the
“Company”) has given careful consideration to the potential impact upon you (the
“Executive”) and other officers in the event of a threatened or actual Change of
Control (as defined below) of the Company.

 

The Board believes it is imperative to diminish the inevitable distraction to
you of the personal uncertainties and risks that would be created by a pending
or threatened Change of Control, and considers it in the best interests of the
Company and its shareholders to encourage you to give your full attention and
dedication to the Company’s business and affairs in the event of any such Change
of Control. In order to accomplish this, the Board has approved specified
compensation and benefit arrangements for you in the event of a Change of
Control, which are designed to meet your reasonable expectations with respect to
such matters, and enable the Company to be competitive with similar practices of
other corporations. This letter agreement (the “Agreement”) sets forth terms and
conditions of the Company’s agreement with you concerning such arrangements.

 

1. In this Agreement, the terms set forth below have the meanings ascribed to
them:

 

(a) The “Effective Date” shall mean the first date during the Change of Control
Period (as defined below) on which a Change of Control (as defined below)
occurs. Anything in this Agreement to the contrary notwithstanding, if a Change
of Control occurs and if the Executive’s employment with the Company is
terminated within one year prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party which had
taken steps reasonably calculated to effect a Change of Control or (ii)
otherwise arose in connection with or anticipation of a Change of Control, then
for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

 

(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof;



--------------------------------------------------------------------------------

provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless this Agreement shall have been terminated pursuant to its terms, the
Change in Control Period shall be automatically extended so as to terminate
three years from such Renewal Date.

 

(c) A “Change of Control” shall mean:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”))(a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this definition, the
following acquisitions shall not constitute a Change of Control: (A) any such
acquisition by a Person who on the date of this Agreement was the beneficial
owner of 20% or more of the Outstanding Company Voting Securities; (B) any such
acquisition directly from the Company, including without limitation a public
offering of securities; (C) any such acquisition by the Company; (D) any such
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliated Companies; or (E) any
acquisition by any corporation pursuant to a transaction which complies with
subparagraphs (A), (B) and (C) of subparagraph (iii) below;

 

(ii) Individuals who constitute the Board as of the date of this Agreement (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
of this Agreement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the directors of the Company or other actual or threatened
solicitation of proxies of consents by or on behalf of a Person other than the
Board;

 

(iii) Consummation of a reorganization, merger or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), in each case unless,
following such Business Combination: (A) all or

 

2



--------------------------------------------------------------------------------

substantially all of the individuals and entities who were the beneficial owners
of Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from the
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more Affiliated Companies)
(the “Successor Entity”) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Voting Securities; and (B) no Person (excluding any Successor Entity or
any employee benefit plan, or related trust, of the Company or such Successor
Entity) beneficially owns, directly or indirectly, 20% or more of the combined
voting power of the then outstanding voting securities of the Successor Entity,
except to the extent that such ownership existed prior to the Business
Combination; and (C) at least a majority of the members of the board of
directors of the Successor Entity were members of the Incumbent Board (including
persons deemed to be members of the Incumbent Board by reason of the proviso to
subparagraph (ii) above) at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Combination; or

 

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

Notwithstanding anything in this definition to the contrary, none of the
following actions shall constitute a Change of Control with respect to the
Company or an Affiliated Company: (A) the transfer by the Company to an
Affiliated Company of substantially all of its assets (irrespective of whether
the Company’s obligations under this Agreement are transferred to and assumed by
such Affiliated Company), or (B) an initial public offering of the common stock
of such Affiliated Company or the distribution or dividend of the common stock
of such Affiliated Company to the Company’s stockholders.

 

(d) “Affiliated Company” shall mean any company controlled by, controlling or
under common control with, the Company.

 

2. The Company hereby agrees to continue the Executive in its employ, and the
Executive hereby agrees to remain in the employ of the Company subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of such date (the “Employment
Period”); provided, however, that unless notice of termination of this Agreement
shall have been given by either the Company or the Executive prior to such third
anniversary of the Effective Date, the

 

3



--------------------------------------------------------------------------------

Employment Period shall be automatically renewed on such anniversary and on each
succeeding anniversary of the Effective Date for successive one year periods
until any such notice of termination shall have been given.

 

(a) During the Employment Period, (i) the Executive’s position (including
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held at any time during the 120-day period
immediately preceding the Effective Date and (ii) the Executive’s services shall
be performed at the location where the Executive was employed immediately
preceding the Effective Date or at any office or location of the Company in the
Atlanta, Georgia, metropolitan area.

 

(b) During the Employment Period (excluding any periods of vacation and sick
leave to which the Executive is entitled), the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

(c) During the Employment Period:

 

(i) Base Salary. The Executive shall receive an annual base salary (“Annual Base
Salary”), which shall be paid no less frequently than monthly and which shall be
equal to no less than the base salary paid to the Executive by the Company and
its Affiliated Companies at the rate in effect immediately prior to the
Effective Date. During the Employment Period, the Annual Base Salary shall be
reviewed no more than 12 months after the last salary increase awarded to the
Executive prior to the Effective Date and thereafter at least annually. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Executive’s Annual Base Salary
shall not be reduced during the Employment Period, and the term Annual Base

 

4



--------------------------------------------------------------------------------

Salary as utilized in this Agreement shall refer to Annual Base Salary as in
effect at the time of any determination made pursuant to this Agreement.

 

(ii) Annual Incentive Payment. The Executive shall be provided (for each
calendar year during the Employment Period), an annual incentive opportunity at
least equal to the highest annual incentive opportunity in effect for the
Executive at any time during the 120-day period immediately prior to the
Effective Date or, if more favorable to the Executive, the annual incentive
opportunity provided generally at any time after the Effective Date to other
peer executives of the Company and its Affiliated Companies (the “Annual
Incentive Opportunity”); provided, however, that the actual annual incentive
payment made to the Executive for the year in which the Effective Date occurs
shall in no event be less than the target incentive under the Economic Value
Incentive Plan or any successor plan (the “EVIP”) for such year. Each such
annual incentive shall be paid no later than the end of the second month of the
calendar year next following the calendar year for which the annual incentive is
awarded, unless the Executive shall elect to defer the receipt of such annual
incentive in accordance with the terms of any applicable deferred compensation
plan.

 

(iii) Incentive, Savings and Retirement Plans. The Executive shall be entitled
to participate in all incentive, savings and retirement plans, practices,
policies and programs applicable generally to other peer executives of the
Company and its Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its Affiliated Companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliated Companies.

 

(iv) Welfare Benefit Plans. The Executive and the Executive’s family shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company and its
Affiliated Companies (including, without limitation, medical, prescription,
dental, disability, executive life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company and its Affiliated Companies, but in no
event shall such plans, practices,

 

5



--------------------------------------------------------------------------------

policies and programs provide the Executive with benefits which are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliated Companies.

 

(v) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive in accordance with the
most favorable policies, practices and procedures of the Company and its
Affiliated Companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Affiliated Companies.

 

(vi) Fringe Benefits. The Executive shall be entitled to fringe benefits in
accordance with the plans, practices, programs and policies of the Company and
its Affiliated Companies in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its Affiliated Companies.

 

(vii) Vacation. The Executive shall be entitled to paid vacation on terms no
less favorable than those provided for in the vacation policies, programs and
practices of the Company and its Affiliated Companies in effect for elected
officers of the Company generally at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its Affiliated Companies.

 

3. The Executive’s employment shall terminate under the following circumstances:

 

(a) Upon the Executive’s death during the Employment Period.

 

(b) If the Company determines in good faith that Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 13 of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by

 

6



--------------------------------------------------------------------------------

the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
reasonably acceptable to the Executive or the Executive’s legal representative.

 

(c) The Company may terminate the Executive’s employment during the Employment
Period for Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its Affiliated Companies
(other than any such failure resulting from incapacity due to physical or mental
illness); provided, however, that if any such Cause relates to the Executive’s
obligations under this Agreement or is otherwise susceptible to cure, the
Company shall not terminate the Executive’s employment hereunder unless the
Company first gives the Executive written notice of its intention to terminate
and of the specific grounds for such termination, and the Executive has not,
within 20 business days following receipt of the notice, cured such Cause, or,
in the event such Cause is not susceptible to cure within such 20 business day
period, the Executive has not taken all reasonable steps within such 20 business
day period to cure such Cause as promptly as practicable thereafter; or

 

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company; or

 

(iii) the Executive’s conviction of a felony involving dishonesty or moral
turpitude.

 

For purposes of this Section 3(c), no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and

 

7



--------------------------------------------------------------------------------

until there shall have been delivered to the Executive a copy of the resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraphs (i) or (ii) above, and
specifying the particulars thereof in detail.

 

(d) The Executive’s employment may be terminated by the Executive for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean:

 

(i) the assignment to the Executive of any duties inconsistent in any adverse
respect with the Executive’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
2(a) of this Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities; or

 

(ii) any failure by the Company to comply with any of the provisions of Section
2(c)(i)—(iv) of this Agreement; or

 

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 2(a) hereof; or

 

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement.

 

excluding, for purposes of clauses (i) to (iv) above, an isolated, insubstantial
and inadvertent action not taken in bad faith which is remedied by the Company
promptly after receipt of notice thereof given by the Executive.

 

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a

 

8



--------------------------------------------------------------------------------

showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder, or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt during the Employment Period of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date during the Employment
Period on which the Company notifies the Executive of such termination, (iii) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date during the Employment Period of the death
of the Executive or the Disability Effective Date, as the case may be, and (iv)
if the Executive resigns for reasons that do not constitute Good Reason, the
Date of Termination shall be the last day of the month during the Employment
Period in which such resignation occurs.

 

4. If, during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, death or Disability, or the Executive shall
terminate employment for Good Reason, then:

 

(a) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

(i) the sum of (A) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (B) the product of (x) the
greater of the Executive’s target incentive under the EVIP for the year in which
the Effective Date occurs or the highest annual incentive paid or payable
(including any bonus or portion thereof that has been deferred) to the Executive
in the last three completed calendar years (the “Annual Incentive”) and (y) a
fraction, the numerator of which is the number of days in the current calendar
year through the Date of Termination, and the denominator of which is 365, and
(C) any accrued vacation pay, in each case to the extent not theretofore paid
(the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”); and

 

(ii) an amount equal to the product of (A) three and (B) the sum of (x) the
Executive’s Annual Base Salary at the rate in effect immediately prior to the
Effective Date, and (y) the Annual Incentive.

 

 

9



--------------------------------------------------------------------------------

(b) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination an amount equal to (A) the contributions the
Company would have made for the benefit of the Executive to the Company’s
qualified and non-qualified pension and 401(k) plans (other than the Officer
Retirement Agreements), assuming (i) the Executive continued as an employee of
the Corporation for a period of three years beginning on the Executive’s Date of
Termination, (ii) the Executive’s compensation in each of the three years is the
sum of the Annual Base Salary and the Annual Incentive, and (iii) the Executive
during such period contributed six percent of his Annual Base Salary (as in
effect immediately prior to the Date of Termination) to the 401(k) plan, and (B)
the total of the interest payable on each such contribution from the date such
contribution would have been made to the end of such period, calculated at the
interest crediting rate in effect on the Date of Termination under the Company’s
Salaried Pension Plan;

 

(c) for three years after the Executive’s Date of Termination or for any longer
period as may be required by the terms of the appropriate plan, program,
practice or policy, the Company shall provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 2(c)(iv) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
Affiliated Companies and their families, at no additional cost to the Executive
other than the cost of such benefits to the Executive as in effect immediately
prior to the Date of Termination. If, at the end of this three year period of
continued health and welfare benefit coverage, the Executive is at least age 55
and has 10 years of service (determined as if the Executive had remained
employed by the Company during the three year period of continued benefit
coverage), the Company shall provide the Executive (and the Executive’s eligible
dependents) with retiree medical and dental benefit coverage no less favorable
than the coverage provided to retirees of the Company (and their dependents)
during the 120-day period immediately preceding the Effective Date. In the event
the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer-provided plan
or becomes eligible for Medicare, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan or
Medicare, as applicable, during such applicable period of eligibility.

 

(d) the Company shall, at its sole expense as incurred, provide the Executive
with up to $25,000 of outplacement services, the scope and provider of which
shall be selected by the Executive in his sole discretion;

 

(e) the Executive shall receive three years of age and service credit for all
purposes under his or her Officer Retirement Agreement commencing on the

 

10



--------------------------------------------------------------------------------

Date of Termination, the benefit under such agreement shall be paid to Executive
in a single lump sum (determined using the “applicable mortality table” and
“applicable interest rate” as defined in Internal Revenue Code section 417(e) as
of the date of determination) within 30 days after the Date of Termination, and
the non-competition clause in such agreement shall be waived for all purposes;

 

(f) all awards made or granted under any of the Company’s stock-based
compensation plans shall be exercisable or payable in accordance with the terms
of such plans; and

 

(g) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company or its Affiliated
Companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

 

5. If the Executive’s employment is terminated by reason of the Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement, other than for the payment of Accrued Obligations and the timely
payment or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits (as defined in Section 4 (g)), such term as utilized in this Section 5
shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by the Company and Affiliated Companies to the
estates and beneficiaries of peer executives of the Company and such Affiliated
Companies under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its Affiliated
Companies and their beneficiaries.

 

6. If the Executive’s employment is terminated by reason of the Executive’s
Disability during the Employment Period, this Agreement shall terminate without
further obligations to the Executive, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination. With respect to the provision of Other Benefits (as
defined in Section 4 (g)), such term as utilized in this Section 6 shall
include, and the Executive shall be entitled after the Disability Effective Date
to

 

11



--------------------------------------------------------------------------------

receive, disability and other benefits at least equal to the most favorable of
those generally provided by the Company and its affiliated accompanies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and its Affiliated Companies and their families.

 

7. If the Executive’s employment shall be terminated for Cause during the
Employment Period, or if the Executive voluntarily terminates employment for
reasons that do not constitute Good Reason during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment to the Executive (a) his Annual Base Salary through the Date of
Termination, (b) the amount of any compensation previously deferred by the
Executive under any applicable deferred compensation plan, and (c) Other
Benefits, in each case to the extent theretofore unpaid.

 

8. Nothing in this Agreement shall prevent or limit the Executive’s continuing
or future participation in any plan, program, policy or practice provided by the
Company or any of its Affiliated Companies and for which the Executive may
qualify, nor, subject to Section 13 (f), shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its Affiliated Companies. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Company or any of its Affiliated Companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement; provided, however, that payments under this Agreement shall be in
lieu of any payments to which Executive may be entitled under any Company
severance plan for salaried employees.

 

9. The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. Except as provided in
Section 4(c), in no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof)

 

12



--------------------------------------------------------------------------------

by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section 7872(f)
(2) (A) of the Internal Revenue Code of 1986, as amended (the “Code”). except
that the Executive shall pay his own legal fees and expenses if any arbitrator
or relevant trier-of-fact determines that the Executive’s claim or position was
frivolous and without reasonable foundation.

 

10. (a) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company or its
Affiliated Companies to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but not including any additional payments required under this
Section 10) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code, or any interest or penalties are incurred by the Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive from the Company an
additional payment (a “Gross-Up Payment”) in an amount that allows Executive to
retain that part of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments after deducting from the Gross-up Payment all taxes (including,
without limitation, the Excise Tax on the payments, the Excise Tax on the
Gross-Up Payment, any income taxes and all interest and penalties imposed with
respect to any of such taxes). Notwithstanding the foregoing provisions of this
Section 10(a), if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the “Reduced Amount” that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount.

 

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm selected by the Company for this purpose prior to the
Effective Date (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required

 

13



--------------------------------------------------------------------------------

hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 10, shall be timely paid by the Company on behalf of the Executive
directly to the appropriate taxing authorities. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which should have been made (“Underpayment”), consistent with
the calculations required to be made hereunder will not have been made by the
Company. In the event that the Company exhausts its remedies pursuant to Section
10(c), and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to the
appropriate taxing authorities for the benefit of the Executive.

 

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim;

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

 

14



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 10(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 10(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 10(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

11. Confidential Information.

 

 

15



--------------------------------------------------------------------------------

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Affiliated Companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its Affiliated Companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
In no event shall an asserted violation of the provisions of this Section 11
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.

 

(b) Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 11 may result in material and irreparable injury to the Company and the
Affiliated Companies for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, the Company shall be entitled to seek
a temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
11 or such other relief as may be required specifically to enforce the
covenants.

 

12. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

 

16



--------------------------------------------------------------------------------

13. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

17



--------------------------------------------------------------------------------

 

If to the Company:

 

Georgia-Pacific Corporation

   

133 Peachtree Street, NE

   

Atlanta, GA 30303

   

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) If the final determination of a court or arbitral panel of competent
jurisdiction declares, after the expiration of the time within which judicial or
arbitral review (if permitted) of such determination may be perfected, that any
term or provision of this Agreement is invalid or unenforceable, (i) the
remaining terms and provisions of this Agreement shall be unimpaired and (ii)
the invalid or unenforceable term or provision shall be deemed replaced by a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(d)(i)-(iv) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

 

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, prior to the Effective Date the employment of the Executive by the
Company is “at will” and, subject to Section 1(a), the Executive’s employment
and/or this Agreement may be terminated prior to the Effective Date by either
the Executive, or by vote of the Board of Directors of the Company, in which
case the Executive shall have no further rights under this Agreement; provided,
that this Agreement may not be terminated by the Company if it is reasonably
demonstrated by the Executive that such termination (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or anticipation of a Change
of Control. From and after the Effective Date, this Agreement shall supersede
any other agreement between the parties with respect to the subject matter
hereof.

 

18



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board of Directors, the Company has caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

 

 

--------------------------------------------------------------------------------

 

 

GEORGIA-PACIFIC CORPORATION

 

 

By

 

 

--------------------------------------------------------------------------------

   

A. D. Correll

Chairman, Chief Executive Officer and President

 

19